EXHIBIT 10.8 1 COMPANY: NINGBO DONEWA INDUSTRY CO.,LTD. ADDRESS: RM 611, TOWER B, CENTURY PIAZZA, NINGBO CHINA MODEL PICTURE DESCRIPTION 5 stage RO system with auto-flush capacity 50GPD Flush type auto-flush 1st stage 10"PP filter 2nd stage 10"UDF,granular carbon filter,coconut 3rd stage 10"CTO,block carbon filter 50GPD Membrane 50GPD Vontron membrane 5th stage T33A Housing 3# White buckets Pump with boosterpump Fitting type JACO Faucet with long neck faucet Pressure tank 3.0 gallon of plastic tank Unit packing 41X35X58cm/pcs 2 NINGBO DONEWA INDUSTRY CO.,LIMITED. Add:RM No. 1305, YINYI BUILDING,NO., NINGBO CITY, CHINA R0-50GPD(R) Without pump;with 3.2 gallon metal tank; with faucet ; 2 stages + RO membrane R0-50GPD(U) without pump; ;with 3.2 gallon metal tank; with faucet; with Vortorn membrane; total 5 stages;with plastic brackets R0-50GPD(T) without pump; with PSI meter;with 3.0 gallon plastic tank; with faucet; with Vortorn membrane;total 5 stages;with plastic brackets 3 WHOLE HOME FILTER SYSTEM Model No. Pics Description 2 stages 2 pcs of big blue housing, with sediment & CTO filter; with 1 inch inlet/outlet copper ; with wrench;with PSI meters Packing Size：40X25X75cm Loading Quantity: 370 pcs each 20ft 3 stages 3 pcs of big blue housing, with sediment, GAC & CTO filter; with 1 inch inlet/outlet copper ; with wrench;with PSI meters Packing Sizes：59X25X75mm; Loading Quantity: 250 pcs each 20ft 4
